Exhibit 10.2

 

AMENDMENT

TO

RELEASE, CONSULTING AND NON-COMPETITION AGREEMENT

 

This Amendment to the Release, Consulting and Non-Competition Agreement (this
“Amendment”) is made and entered into as of January 1, 2012, by and among
Brookline Bancorp, Inc., a Delaware corporation (“Buyer”), Bancorp Rhode
Island, Inc., a Rhode Island corporation (the “Company”), Bank Rhode Island, a
financial institution organized under the laws of the State of Rhode Island (the
“Bank”) and Merrill W. Sherman (the “Consultant”).

 

WHEREAS, the parties entered into a Release, Consulting and Non-Competition
Agreement, dated as of April 19, 2011 (the “Agreement”); and

 

WHEREAS, the parties hereto desire to amend the Agreement as set forth herein;
and

 

WHEREAS, capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed to them in the Agreement.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein, the
parties agree as follows:

 

1.             Section 2(b) of the Agreement is hereby amended by deleting such
Section in its entirety and substituting the following therefor:

 

“The Bank shall pay to the Consultant (x) on the Closing Date of the Merger, an
amount equal to any base salary and bonus earned on account of services
performed by the Consultant prior to the Effective Time of the Merger which have
not been previously paid and (y) on the date specified in Section 2(c), the
Consultant’s pro-rated bonus to the Effective Time of the Merger under the
Bank’s Annual Executive Incentive Plan, or any successor plan, based on the
“Target Bonus” for the year in which the Effective Time of the Merger occurs
(the “Pro-Rated Bonus”), plus an amount equal to the product of the Pro-Rated
Bonus multiplied by the Interest Factor defined in Section 2(c) below (such
payments described in (x) and (y) collectively, the “Past Service Amount”). 
Such payment shall satisfy in full the Bank’s obligation to pay the Past Service
Amount required pursuant to Section 3.6(a)(i) of the Employment Agreement.”

 

2.             All other provisions of the Agreement shall remain in full force
and effect according to their respective terms, and nothing contained herein
shall be deemed a waiver of any right or abrogation of any obligation otherwise
existing under the Agreement except to the extent specifically provided for
herein.

 

3.             This Amendment shall be governed by and construed and enforced in
accordance with the laws of the State of Rhode Island applicable to contracts
entered into and to be

 

--------------------------------------------------------------------------------


 

performed entirely within the State of Rhode Island, except to the extent that
federal law controls.

 

4.             This Amendment may be executed in several counterparts, each of
which shall be deemed to be an original but all of which together will
constitute one and the same instrument.

 

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first above written.

 

 

 

 

CONSULTANT:

 

 

 

 

 

 

 

 

/s/ Merrill. W. Sherman

 

 

Merrill W. Sherman

 

 

 

 

 

 

 

 

BROOKLINE BANCORP, INC.

 

 

 

 

 

 

 

 

By:

/s/ Paul A. Perrault

 

 

Name:

Paul A. Perrault

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

 

 

 

BANCORP RHODE ISLAND, INC.

 

 

 

 

 

 

 

 

By:

/s/ John R. Berger

 

 

Name:

John R. Berger

 

 

Title:

Chairman, Compensation Committee

 

 

 

 

 

BANK RHODE ISLAND

 

 

 

 

 

 

 

 

By:

/s/ John R. Berger

 

 

Name:

John R. Berger

 

 

Title:

Chairman, Compensation Committee

 

2

--------------------------------------------------------------------------------